A .MES, J.
The Franklin Engine Company of Bradford was a part of the organized fire department of that town. The members were enginemen appointed by the engineers and paid by the *63town. Their duties and powers were such as the general laws attach to the office of enginemen, and no others. The fact that they were allowed to “ vote in members ” does not convert the company into a mere association of volunteers. No vote which they could pass upon this subject amounted to anything more than a nomination of the persons whom they wished the engineers to appoint. It was not binding upon the engineers, and the persons voted for by the company did not become members by virtue of that vote, but solely by the appointment of the engineers. The fact that they were allowed some of the privileges and indulgencies of a social club had no effect to alter the legal character of the company, or to give to its members any different rights, or tenure of office, from that of enginemen generally.
We therefore agree with the award of the auditor that the furniture replevied was the property of the engine company, and not of the individual members for the time being; that their duty was to transmit it to their successors as little impaired by use as conveniently practicable ; and that the vote to sell it to the defendant was unauthorized and void. There can be no doubt under the Gen. Sts. c. 24, §§ 9, 17, 26, of the power of the engineers to remove enginemen at their pleasure; and the plaintiffs, as the only remaining members, had, at the date of the writ, the right of immediate possession, and are the proper parties to bring this action. Judgment on the verdict.